Exhibit 10.1

AMENDMENT TO LLC PURCHASE AGREEMENT

THIS AMENDMENT (the “Amendment”) to the LLC Purchase Agreement by and among
Aptevo BioTherapeutics LLC (“Seller”), Aptevo Therapeutics Inc. (“ATI”), Saol
International Limited (“Purchaser”) and Venus BioTherapeutics Sub LLC (“Venus”
and with Seller, ATI and Purchaser, each a “Party” and collectively the
“Parties”) dated as of August 31, 2017 (the “Agreement”), is entered into as of
the date set forth below.  Terms used herein and not otherwise defined shall
have the meaning given in the Agreement.

WHEREAS, the Parties desire to amend the Agreement to allow for the Milestone
Payment to be made in a set amount and at a date earlier than originally
provided for in the Agreement;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1.Section 1.5 “Milestone Payment” is hereby amended by deleting the current
language of Section 1.5 in its entirety and substituting the following language
in its place:

“1.5. Milestone Payment.  In addition to the Upfront Purchase Price, and as
additional consideration for the Membership Interests, Purchaser shall make, or
cause to be made, a payment (the “Milestone Payment”) to Seller (by wire
transfer of immediately available funds) in the amount of Four Million Two
Hundred Fifty Thousand Dollars ($4,250,000), on or before August 7, 2019.”

2.Except as expressly amended by this Amendment, the terms and provisions of the
Agreement shall remain unchanged and are in all other respects ratified and
confirmed and shall remain in full force and effect in accordance with their
terms.  This Amendment shall not waive any Parties compliance with any terms of
the Agreement.

3.This Amendment shall be construed in accordance with and governed by the laws
of the State of Delaware without giving affect to its principles of conflicts of
law.

4.This Amendment may be executed in any number of counterparts.

5.On or after the date of this Amendment, each reference in the Agreement to
this “Agreement,” “hereof,” or words like import, shall, in each case, unless
the context otherwise requires, be deemed to refer to the Agreement as amended
hereby.

6.The recitals to this Amendment are incorporated herein in their entirety by
this reference thereto and deemed to be a part hereof.

7.This Amendment shall inure to the benefit of the Parties and their respective
successors and permitted assigns.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
6th day of August, 2019.

 

Aptevo BioTherapeutics LLC

 

 

 

By:

 

/s/ Marvin White

Name:

 

Marvin White

Its:

 

President

 

Aptevo Therapeutics Inc.

 

 

 

By:

 

/s/ Marvin White

Name:

 

Marvin White

Its:

 

President and CEO

 

Saol International Limited

 

 

 

By:

 

/s/ Kevin Insley

Name:

 

Kevin Insley

Its:

 

CEO

 

Venus BioTherapeutics Sub LLC

 

 

 

By:

 

/s/ Kevin Insley

Name:

 

Kevin Insley

Its:

 

Authorized Signatory

 

 